Case 2:85-cv-04544-DMG-AGR Document 592 Filed 07/09/19 Page 1 of 8 Page ID #:31261



     1   XAVIER BECERRA
         Attorney General of California
     2   MICHAEL NEWMAN
         Senior Assistant Attorney General
     3   SARAH E. BELTON
         Supervising Deputy Attorney General
     4   VILMA PALMA-SOLANA (SBN 267992)
         REBEKAH A. FRETZ (SBN 300478)
     5   Deputy Attorneys General
          300 South Spring Street, Suite 1702
     6    Los Angeles, CA 90013
          Telephone: (213) 269-6401
     7    Fax: (213) 897-5926
          E-mail: Rebekah.Fretz@doj.ca.gov
     8   Attorneys for Amicus Curiae the State of California
     9
   10                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   11
   12
   13
   14    JENNY LISETTE FLORES, et al.,            Case No. 2:85-cv-4544-DMG
   15                                             EX PARTE APPLICATION FOR
                               Plaintiffs,        LEAVE TO FILE BRIEF OF THE
   16                                             STATES OF CALIFORNIA,
                    v.                            MASSACHUSETTS,
   17                                             CONNECTICUT, DELAWARE,
         WILLIAM P. BARR, Attorney General        DISTRICT OF COLUMBIA,
   18    of the United States, et al.,            HAWAII, ILLINOIS, MARYLAND,
                                                  MICHIGAN, MINNESOTA, NEW
   19                         Defendants.         JERSEY, NEW MEXICO, NEW
                                                  YORK, NORTH CAROLINA,
   20                                             OREGON, PENNSYLVANIA,
                                                  RHODE ISLAND, VERMONT,
   21                                             VIRGINIA, AND WASHINGTON
                                                  AS AMICI CURIAE IN SUPPORT
   22                                             OF PLAINTIFFS’ APPLICATION
                                                  FOR TEMPORARY
   23                                             RESTRAINING ORDER
   24
   25
   26
   27
   28
Case 2:85-cv-04544-DMG-AGR Document 592 Filed 07/09/19 Page 2 of 8 Page ID #:31262



    1        The States of California, Massachusetts, Connecticut, Delaware, District of
    2   Columbia, Hawaii, Illinois, Maryland, Michigan, Minnesota, New Jersey, New
    3   Mexico, New York, North Carolina, Oregon, Pennsylvania, Rhode Island,
    4   Vermont, Virginia, and Washington (Amici States) hereby submit this ex parte
    5   application for an order granting leave to participate as amici curiae in support of
    6   Plaintiffs’ Application for Temporary Restraining Order. See ECF No. 572 (TRO
    7   Application). The proposed brief of amici curiae is attached to this application as
    8   Exhibit A. Amici States recognize that the Court is currently holding the TRO
    9   Application in abeyance. In Chamber – Order re Pls.’ Ex Parte Appl. for a TRO
   10   and an Order to Show Cause Why a Prelim. Inj. and Contempt Order Should Not
   11   Issue, No. 2:85-cv-4544-DMG-AGR (C.D. Cal. June 28, 2019), ECF No. 576.
   12   Should the Court rule on the TRO Application, or convert the TRO Application into
   13   a motion for a preliminary injunction under Local Civil Rule 65-1, Amici States
   14   respectfully request that the Court consider this ex parte application and proposed
   15   brief.
   16        As required by Local Civil Rules L.R. 7-19 and 7-19.1, Amici States contacted
   17   counsel for Plaintiffs and the federal government in order to ascertain the parties’
   18   positions on this application. Plaintiffs and the federal government both consented
   19   to the participation of Amici States.1
   20        The federal government is in clear and undeniable violation of the
   21   longstanding Flores Settlement Agreement, which “sets out nationwide policy for
   22   the detention, release, and treatment of minors in the custody” of federal
   23   immigration authorities. (Settlement Agreement at ¶ 9.) Among the many
   24   requirements in the agreement, the federal government must “treat, all minors in its
   25            1
                Amici counsel contacted the following counsel: (1) for Plaintiffs: Peter A.
        Schey, Center for Human Rights & Constitutional Law, 256 South Occidental
   26   Boulevard, Los Angeles, CA 90057, Phone: 213-388-8693, Email:
        pschey@centerforhumanrights.org; and (2) for the federal government: Sarah B.
   27   Fabian, U.S. Department of Justice, Office of Immigration Litigation, P.O. Box
        868, Ben Franklin Station, Washington, D.C. 20044, Phone: 202-532-4824, Email:
   28   sarah.b.fabian@usdoj.gov.
                                                  1
Case 2:85-cv-04544-DMG-AGR Document 592 Filed 07/09/19 Page 3 of 8 Page ID #:31263



    1   custody with dignity, respect and special concern for their particular vulnerability
    2   as minors” (¶ 11), and following apprehension must “hold minors in facilities that
    3   are safe and sanitary.” (¶ 12A.) In violation of the Flores Settlement Agreement,
    4   the federal government is currently holding children at Customs and Border
    5   Protection (CBP) facilities in the El Paso and Rio Grande Valley Border Patrol
    6   Sectors in deplorable and inhumane conditions without access to adequate food,
    7   water, medical care, or basic hygiene, and in unreasonably cold temperatures where
    8   children are sleep deprived. (See TRO Application.) As the TRO Application
    9   details, children at these facilities are filthy, wearing clothes covered in bodily
   10   fluids, including urine, provided insufficient food, and forced to sleep on cold
   11   concrete floors.2 At least 15 children at one facility had the flu, and 10 more were
   12   being held in medical quarantine.3 Children as young as 7 or 8 are being asked to
   13   care for toddlers they just met.4
   14        The Amici States have a strong interest in ensuring that the federal
   15   government complies with its legal obligations under the Flores Settlement
   16   Agreement and protects the well-being of these vulnerable children. The Amici
   17   States welcome a large proportion of immigrant children released from federal
   18   custody.5 Once the children are released to sponsors in Amici States, the States will
   19         2
                 Lizzie O’Leary, ‘Children Were Dirty, They Were Scared, and They Were
        Hungry’, The Atlantic (June 25, 2019),
   20   https://www.theatlantic.com/family/archive/2019/06/child-detention-centers-
        immigration-attorney-interview/592540/; Isaac Chotiner, Inside a Texas Building
   21   Where The Government Is Holding Immigrant Children, The New Yorker (June 22,
        2019), https://www.newyorker.com/news/q-and-a/inside-a-texas-building-where-
   22   the-government-is-holding-immigrant-children.
               3
   23            Cedar Attanasio et al., Attorneys: Texas border facility is neglecting
        migrant kids, AP News (June 21, 2019),
   24   https://www.apnews.com/46da2dbe04f54adbb875cfbc06bbc615.
              4
   25            Lizzie O’Leary, ‘Children Were Dirty, They Were Scared, and They Were
        Hungry’, supra note 2.
   26          5
                 See U.S. Dep’t of Health & Human Services, Office of Refugee
        Resettlement, Admin. for Children & Families, Unaccompanied Alien Children
   27   Released to Sponsors By State (last visited July 9, 2019),
        https://www.acf.hhs.gov/orr/resource/unaccompanied-alien-children-released-to-
   28   sponsors-by-state.
                                                   2
Case 2:85-cv-04544-DMG-AGR Document 592 Filed 07/09/19 Page 4 of 8 Page ID #:31264



    1   be required to bear the burden of providing medical and mental health services to
    2   address the harms caused to these children by the federal government. Most
    3   importantly, we cannot allow the federal government to treat children inhumanely.
    4        The Court’s immediate intervention is necessary to address the federal
    5   government’s failure to comply with its legal obligations, which at their core are
    6   human rights violations. No child should ever be held in the conditions in which
    7   the federal government is currently holding immigrant children—conditions that a
    8   pediatrician who evaluated some of these children compared to “torture facilities.”
    9   (TRO Application at 2.)
   10        Not only do the federal government’s actions violate the express terms of the
   11   Flores Settlement Agreement, they also run afoul of the children’s due process
   12   rights. Conditions similar to those at issue here have raised fundamental due
   13   process concerns in the context of adults detained for immigration purposes.
   14   Unknown Parties v. Johnson, No. CV-15-00250-TUC-DCB, 2016 WL 8188563, at
   15   *1 (D. Ariz. Nov. 18, 2016), aff'd sub nom. Doe v. Kelly, 878 F.3d 710 (9th Cir.
   16   2017). And courts have held that these conditions are unacceptable for adult
   17   prisoners. See, e.g., Foster v. Runnels, 554 F.3d 807, 812-15 (9th Cir. 2009)
   18   (inadequate food violates Eighth Amendment); Hoptowit v. Spellman, 753 F.2d
   19   779, 783-84 (9th Cir. 1985) (inadequate plumbing and cleaning supplies both
   20   produce unhygienic conditions that violate Eighth Amendment); Martino v. Carey,
   21   563 F. Supp. 984, 999-1002 (D. Or. 1983) (overcrowding and inadequate clothing,
   22   sanitation, and heating violate Eighth Amendment).
   23        In addition, the federal government’s inhumane treatment is causing long-term
   24   harm to the children. Experts have repeatedly warned against the detention of
   25   immigrant children in conditions that inevitably cause trauma. If the federal
   26   government is allowed to continue holding immigrant children in deplorable
   27   conditions, the harm to the children could last a lifetime.
   28         Accordingly, Amici States respectfully request that this Court grant their ex
                                                  3
Case 2:85-cv-04544-DMG-AGR Document 592 Filed 07/09/19 Page 5 of 8 Page ID #:31265



    1   parte application for leave to file the proposed brief in support of Plaintiffs’
    2   Application for Temporary Restraining Order.
    3
    4   Dated: July 9, 2019                            Respectfully submitted,
    5                                                  XAVIER BECERRA
                                                       Attorney General of California
    6                                                  SARAH E. BELTON
                                                       Supervising Deputy Attorney General
    7                                                  VILMA PALMA-SOLANA
                                                       Deputy Attorney General
    8
    9                                                  /s/ Rebekah A. Fretz
                                                       Rebekah A. Fretz
   10                                                  Deputy Attorney General
                                                       Attorneys for Amicus Curiae the State
   11                                                  of California
   12                                                 [Counsel listing continues on next page]
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  4
Case 2:85-cv-04544-DMG-AGR Document 592 Filed 07/09/19 Page 6 of 8 Page ID #:31266



    1    MAURA HEALEY                                   WILLIAM TONG
    2    Attorney General                               Attorney General
         Commonwealth of Massachusetts                  State of Connecticut
    3    One Ashburton Place                            55 Elm Street
    4    Boston, MA 02108                               Hartford, CT 06106

    5    KATHLEEN JENNINGS                              KARL A. RACINE
    6    Attorney General                               Attorney General
         State of Delaware                              District of Columbia
    7    820 North French Street                        441 4th Street, N.W.
    8    Wilmington, DE 19801                           Washington, D.C. 20001
    9    CLARE E. CONNORS                               KWAME RAOUL
   10    Attorney General                               Attorney General
         State of Hawaii                                State of Illinois
   11    425 Queen Street                               100 W. Randolph Street, 12th Fl.
   12    Honolulu, HI 96813                             Chicago, IL 60601
   13    BRIAN E. FROSH                                 DANA NESSEL
   14    Attorney General                               Attorney General
         State of Maryland                              State of Michigan
   15    200 Saint Paul Place                           P.O. Box 30212
   16    Baltimore, MD 21202                            Lansing, MI 48909
   17    KEITH ELLISON                                  GURBIR S. GREWAL
   18    Attorney General                               Attorney General
         State of Minnesota                             State of New Jersey
   19    102 State Capitol                              25 Market Street
   20    75 Rev. Dr. Martin Luther King Jr. Blvd.       Trenton, NJ 08625
         St. Paul, MN 55155
   21
   22    HECTOR BALDERAS                                LETITIA JAMES
         Attorney General                               Attorney General
   23    State of New Mexico                            State of New York
   24    408 Galisteo Street                            28 Liberty Street
         Santa Fe, NM 87501                             New York, NY 10005
   25
   26
   27
   28
                                                    5
Case 2:85-cv-04544-DMG-AGR Document 592 Filed 07/09/19 Page 7 of 8 Page ID #:31267



    1    JOSHUA H. STEIN                         ELLEN F. ROSENBLUM
    2    Attorney General                        Attorney General
         State of North Carolina                 State of Oregon
    3    114 W. Edenton Street                   1162 Court Street N.E.
    4    Raleigh, NC 27603                       Salem, OR 97301

    5    JOSH SHAPIRO                            PETER F. NERONHA
    6    Attorney General                        Attorney General
         Commonwealth of Pennsylvania            State of Rhode Island
    7    Strawberry Square, 16th Fl.             150 South Main Street
    8    Harrisburg, PA 17120                    Providence, RI 02903
    9    THOMAS J. DONOVAN, JR.                  MARK R. HERRING
   10    Attorney General                        Attorney General
         State of Vermont                        Commonwealth of Virginia
   11    109 State Street                        202 North 9th Street
   12    Montpelier, VT 05609                    Richmond, VA 23219
   13    ROBERT W. FERGUSON
   14    Attorney General
         State of Washington
   15    P.O. Box 40100
   16    Olympia, WA 98504
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             6
Case 2:85-cv-04544-DMG-AGR Document 592 Filed 07/09/19 Page 8 of 8 Page ID #:31268



    1                             CERTIFICATE OF SERVICE
    2        I certify that on July 9, 2019, I electronically filed the foregoing documents
    3   and attachments with the Clerk for the United States Court for the Central District
    4   of California by using the appellate CM/ECF system. A true and correct copy of
    5   this Ex Parte Application has been served via the Court’s CM/ECF system on all
    6   counsel of record.
    7
    8    Dated: July 9, 2019                         /s/ Rebekah A. Fretz
                                                      Rebekah A. Fretz
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 7
